 
First Capital Invest Corp
c/o Kurt Dalmata
Florastrasse 14
CH-8008 Zurich
Switzerland
+41 44 202 00 80 Tel
+41 44 202 00 82 Fax
 
July 10th, 2008
 
Mega Media Group, Inc. Alex Shvarts
 
1122 Coney Island Avenue Brooklyn, NY 11230
By Fax 646-417-5109
 
RE: Conversion of Bridge Loan
 
Dear Mr. Shvarts,
 
As per the Bridge Loan Agreement dated March 14th, 2007, we are offering to
convert the loan plus interest accrued into shares at 10 cents per share. If you
so accept please acknowledge and have the shares issued. If you acknowledge and
issue the shares then the loan and the accrued interest amounts are considered
satisfied in full.
 
Agreed and Accepted by
 
/s/ Kurt Dalmata
By: First Capital Invest Corp
Date: July 10th, 2008
Kurt Dalmata
 
/s/ Alex Shvarts
Mega Media Group, Inc.
Alex Shvarts, CEO

 
 
 

--------------------------------------------------------------------------------

 
 
 
Mega Media Group, Inc
 
BOARD RESOLUTION APPROVING ISSUANCE OF SHARES
 
    WHEREAS, this Board of Directors deems it desirable and in the best
interests of this corporation to issue shares totaling 2,793,014 in exchange for
the conversion of loan and interest for loan with First Capital Invest Corp
("FCIC").
 
    NOW, THEREFORE, BE IT RESOLVED, that this corporation issue on or about July
11, 2008 Two Million Seven Hundred Ninety-Three Thousand Three and Fourteen
Shares (2,729,014) in exchange for satisfaction of the Loan Agreement Dated
March 14th, 2007, for the principal of $250,000 and accrued interest of
$29,301.37 convertible at a rate of $0.10 per share. This will satisfy in full
the entire amount of the loan as per attached agreement.
 
    RESOLVED FURTHER, that the President or the Chief Financial Officer of this
corporation are hereby authorized, directed and empowered to execute, for and on
behalf of this corporation and in its name, any and all documents required in
connection with the Loan, including but not limited to the Note, substantially
in the form attached hereto as Exhibit A, with such changes thereto as the
person executing same shall approve, such approval to be conclusively evidenced
by the execution and delivery thereof.
 
    RESOLVED, that the officers of this corporation are, and each acting alone
is, hereby authorized to do and perform any and all such acts, including
execution of any and all documents and certificates, as such officers shall deem
necessary or advisable, to carry out the purposes and intent of the foregoing
resolutions.
 
    RESOLVED FURTHER, that any actions taken by such officers prior to the date
of the foregoing resolutions adopted hereby that are within the authority
conferred thereby are hereby ratified, confirmed and approved as the acts and
deeds of this corporation.
 
Approved July 11, 2008 by:
 

 /s/ Aleksandr Shvarts                    
Aleksandr Shvarts
 
Elan Kaufman
       /s/ Lev Paukman                                
Lev Paukman
 
Kurt Dalmata


 
 

--------------------------------------------------------------------------------

 
 
 
Mega Media Group, Inc
 
BOARD RESOLUTION APPROVING ISSUANCE OF SHARES
 
    WHEREAS, this Board of Directors deems it desirable and in the best
interests of this corporation to issue shares totaling 2,793,014 in exchange for
the conversion of loan and interest for loan with First Capital Invest Corp
("FCIC").
 
    NOW, THEREFORE, BE IT RESOLVED, that this corporation issue on or about July
11, 2008 Two Million Seven Hundred Ninety-Three Thousand Three and Fourteen
Shares (2,729,014) in exchange for satisfaction of the Loan Agreement Dated
March 14th, 2007, for the principal of $250,000 and accrued interest of
$29,301.37 convertible at a rate of $0.10 per share. This will satisfy in full
the entire amount of the loan as per attached agreement.
 
    RESOLVED FURTHER, that the President or the Chief Financial Officer of this
corporation are hereby authorized, directed and empowered to execute, for and on
behalf of this corporation and in its name, any and all documents required in
connection with the Loan, including but not limited to the Note, substantially
in the form attached hereto as Exhibit A, with such changes thereto as the
person executing same shall approve, such approval to be conclusively evidenced
by the execution and delivery thereof.
 
    RESOLVED, that the officers of this corporation are, and each acting alone
is, hereby authorized to do and perform any and all such acts, including
execution of any and all documents and certificates, as such officers shall deem
necessary or advisable, to carry out the purposes and intent of the foregoing
resolutions.
 
    RESOLVED FURTHER, that any actions taken by such officers prior to the date
of the foregoing resolutions adopted hereby that are within the authority
conferred thereby are hereby ratified, confirmed and approved as the acts and
deeds of this corporation.
 
Approved July 11, 2008 by:
 

                         /s/ Elan Kaufman
Aleksandr Shvarts
 
Elan Kaufman
                                                       
Lev Paukman
 
Kurt Dalmata


